DETAILED ACTION
Claims 1, 5-6,8,10-14 and 16-21 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant argues that Kozuka, Bentley and Hsiao references do not teach the amended subject matter. With regards to the arguments about the Kozuka and Bentley references, Applicant’s argument is moot as the Hsiao reference is cited as teaching the claimed subject may have dependencies, but also includes situations where the independent object does not have dependencies, the cited prior art teaches the claimed limitation.
Therefore, the 103 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1,5-6,8,10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. USPN 5,845,119 (hereinafter “Kozuka”), in view of Bentley et al USPN 6,341,291, (hereinafter “Bentley”), in view of Hsiao et al. USPN 7,774,300 (hereinafter “Hsiao”).

Regarding claim 1 Kozuka teaches A method of creating an engineering project using an automation engineering system the method comprising: (Figures 1 and 2, Column 1 Lines 67-67, Column 2 Lines 1-12)
obtaining a primary engineering object from a plurality of engineering objects associated with the engineering project from a repository …; (Figure 4, Column 7 Lines 9-25, A component name is designated by the user, which is associated counterpart component names in the dictionary)
determining more than one engineering object from the plurality of engineering objects that are dependent on the primary engineering object based on dependency data associated with the primary engineering object; (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Counterpart objects that are dependent on the component name designated by the user are displayed; Components and their counterparts are stored in the dictionary (repository))
determining whether any of the dependent engineering objects have any further dependent engineering objects where one or more engineering objects exist that are dependent on a dependent engineering object; (Column 6 Lines 14-20, Column 7 Lines 15-24, a dependent engineering objects) have further counterparts (further dependent engineering objects))
generating the engineering project using the imported files of the primary engineering object, the dependent engineering objects, and the further dependent engineering objects, using the automation engineering system. (Figures 1, 3-5, Column 7 Lines 9-40, the system produces source code using the obtained components)
Kozuka does not explicitly teach and storing a file corresponding to the primary engineering object in a temporary database; obtaining version data associated with the dependent one or more engineering objects; extracting a version of each of the dependent one or more engineering objects based on the version data; determining whether any of the dependent engineering objects of the extracted versions are previously obtained from the repository and files corresponding to any of the dependent engineering objects are already stored in the temporary database; obtaining the dependent engineering objects of the extracted versions from the repository and storing files corresponding to the dependent engineering objects of the extracted versions in the temporary database, when the dependent engineering objects of the extracted versions are not previously obtained; obtaining version data associated with the further dependent engineering objects; extracting a version of each of the further dependent engineering objects based on the version data; determining whether any of the further dependent engineering objects of the extracted versions are previously obtained from the repository and files corresponding to any of the further dependent engineering objects are already stored in the temporary database; obtaining the further dependent engineering objects of the extracted versions from the repository and storing files corresponding to the further dependent engineering objects of the extracted versions in the temporary database, when the further dependent engineering objects of the extracted versions are not previously obtained; generating a retrieval sequence for obtaining each of the files of the primary engineering object, the dependent engineering objects, and the further engineering objects from the temporary database; importing the files of the primary engineering object, the dependent engineering objects, and the further dependent engineering objects from the temporary database into the automation engineering system based on the generated retrieval sequence; and
Bentley teaches and storing a file corresponding to the primary engineering object in a temporary database; (Bentley Column 2Lines 40-65 A temporary design file is made from the repository, and a set of components are requested from the repository. As the components are stored in the temp design file, they are in the temporary database)
obtaining version data associated with the dependent one or more engineering objects;(Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data)
extracting a version of each of the dependent one or more engineering objects based on the version data; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data, the file of the components comprises the current version of the components)
determining whether any of the dependent engineering objects of the extracted versions are previously obtained from the repository and (Figure 16, Column 2 Lines 40-65, 

Examiner’s Note: If the components that are tied to the design file are pulled with revision data they have been previously obtained from the repository to be edited.

files corresponding to any of the dependent engineering objects are already stored in the temporary database; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, The user requests a set of components that represent the updated version of the temporary design file that reflect component changes)

Examiner’s Note: If the program detects the version and updates components that are not up to date in the temporary design file, then the program determines files already stored in the temporary design file (temporary database).

obtaining the dependent engineering objects of the extracted versions from the repository and storing files corresponding to the dependent engineering objects of the extracted versions in the temporary database, when the dependent engineering objects of the extracted versions are not previously obtained; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, in some cases original un-edited components without revision data are obtained)

Examiner’s Note: If the components do not have revision data, in essence the original version, then the can be extracted from the repository when they have not previously obtained.

obtaining version data associated with the further dependent engineering objects; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data)
extracting a version of each of the further dependent engineering objects based on the version data; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data, the file of the components comprises the current version of the components)
determining whether any of the further dependent engineering objects of the extracted versions are previously obtained from the repository and (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data if they have been edited)
files corresponding to any of the further dependent engineering objects are already stored in the temporary database; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, The user requests a set of components that represent the updated version of the temporary design file that reflect component changes)
obtaining the further dependent engineering objects of the extracted versions from the repository and storing files corresponding to the further dependent engineering objects of the extracted versions in the temporary database, when the further dependent engineering objects of the extracted versions are not previously obtained; (Figure 16, Column 2 Lines 40-65, 
generating a retrieval sequence for obtaining each of the files of the primary engineering object, the dependent engineering objects, and the further engineering objects from the temporary database; (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, An edited version of components is requested to reflect any change in the component made in the repository since the creation of the original version)
importing the files of the primary engineering object, the dependent engineering objects, and the further dependent engineering objects from the temporary database into the automation engineering system based on the generated retrieval sequence; and (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, The edited components in the temporary design file are allowed to replace the current version in the repository)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kozuka with the teachings of Bentley, as both references are in the field of engineering development using a repository of linked components, in order to implement the system capable of incorporating version data for a main file and associated components that are linked to the main file. The teachings of Kozuka would be modified by the teaching of Bentley by 1) the inclusion of version data in the data structure of each stored engineering object, and 2) extracting engineering objects based on their version data to be used in a temporary design file. The benefit of doing so is that an increased level of collaboration is 
	The combination of Kozuka and Bentley does not explicitly disclose wherein the retrieval sequence begins with engineering objects free of any dependencies and concludes with engineering objects having dependencies;
	Hsiao teaches wherein the retrieval sequence is an import sequence which begins with engineering objects free of any dependencies and concludes with engineering objects having dependencies; (Figure 7, Column 5 Lines 49-57, Column 7 Lines 58-67, Column 8 Lines 1-3, Independent objects are pulled during the import sequence before dependent objects are pulled)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of the combination of Kozuka and Bentley with Hsiao as the references deal with linked objects in a depository, in order to implement a system that retrieves objects based on their dependencies. Hsiao would modify the combination of Kozuka and Bentley by retrieving objects based on their dependencies starting with components without dependencies and then proceeding to components with dependencies. The benefit of doing so is the proper ordering of objects is maintained for future uses, and dependency and definition closure are maintained. (Hsiao Column 5 Lines 49-57)

Regarding claim 5, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 1. Kozuka teaches wherein the determining of the dependent engineering objects comprises: obtaining the dependency data associated with the primary engineering object; (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Counterpart objects that are dependent on the component name designated by the user are displayed)
determining whether there are any engineering objects that are dependent on the
primary engineering object based on the obtained dependency data; (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Counterpart objects that are dependent on the component name designated by the user are displayed;)
obtaining, from the repository, files of the engineering objects dependent on the primary engineering object using the dependency data, when the dependent engineering objects are determined to be present; and (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Counterpart objects that are dependent on the component name designated by the user are displayed; as the components are displayed, they)
obtaining, from the repository, a file of another primary engineering object from the plurality of engineering objects, when the dependent engineering objects are determined to be absent. (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Based on a user indication or when the system is finished pulling counterpart components, which makes further counterpart components absent, the system starts over with another component selected by the user)

Regarding claim 6, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 1. Kozuka teaches wherein the dependency data is obtained from an engineering object of the plurality of engineering objects, the automation engineering system, (Figures 1 
The combination of Kozuka and Hsiao does not explicitly teach and the temporary database configured to store the dependency data of each engineering object of the plurality of engineering objects.
Bentley teaches and the temporary database configured to store the dependency data of each engineering object of the plurality of engineering objects. (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, components and their relation to others in the repository is used to determine if the most current data is being used.

Regarding claim 8, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 1. Kozuka teaches wherein the version data is obtained from an engineering object, of the dependent engineering objects and or further dependent engineering objects, the automation engineering system, and the temporary database configured to store the version data of each of the dependent engineering objects. (Figures 1 and 3, Column 2 Lines 40-65, Column 4 Lines 39-59, Column 6 Lines 14-20, Column 7 Lines 15-24, The dependence relation is extracted from another component using the system)

Regarding claim 10, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 1. Kozuka teaches performing one or more maintenance actions for each engineering object of the plurality of engineering objects, (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, The dictionary registration editor can be invoked to maintain or 
wherein the maintenance actions comprise creating the dependency data, updating the dependency data, and storing the dependency data. (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, The dictionary registration editor can be invoked to maintain or generate component data; after the editor is finished, the component data is stored in the dictionary)

In regards to claim 11, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 12, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 11. Kozuka teaches a dependency data reception module configured to obtain the dependency data associated with the primary engineering object and the dependent engineering objects, (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Counterpart objects that are dependent on the component name designated by the user are displayed)
wherein the dependency data is obtained from an engineering object of the plurality of engineering objects, the automation engineering system, (Figures 1 and 3, Column 4 Lines 39-59, The dependence relation is extracted from another component using the system)
wherein the dependency determination module is further configured to determine whether there are any engineering objects of the plurality of engineering objects that are dependent on the primary engineering or the dependent engineering objects object based on the obtained dependency data, (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, 
wherein the object reception module is further configured to obtain, from the repository, files of the engineering objects dependent on the primary engineering object or the dependent engineering object using the dependency data, when the dependent engineering objects and the further dependent engineering objects are determined to be present, and (Figures 1, 3-5, Column 6 Lines 11-14, Column 7 Lines 9-40, Counterpart objects that are dependent on the component name designated by the user are displayed; as the components are displayed, they)
wherein the object reception module is further configured to obtain, from the repository, a file of another primary engineering object from the plurality of engineering objects, when the dependent engineering objects are determined to be absent. (Figures 1, 3-5, Column 6 Lines 11-20, Column 7 Lines 9-40, Based on a user indication or when the system is finished pulling counterpart components, which makes further counterpart components absent, the system starts over with another component selected by the user)
The combination of Kozuka and Hsiao does not explicitly teach and the temporary database configured to store the dependency data of each engineering object of the plurality of engineering objects.
Bentley teaches and the temporary database configured to store the dependency data of each engineering object of the plurality of engineering objects. (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, components and 

Regarding claim 13, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 12. The combination of Kozuka and Hsiao does not explicitly teach a version data reception module configured to obtain version data associated with the dependent one or more engineering objects, wherein the version data is obtained from one of the engineering object, the automation engineering system, and a temporary database configured to store the version data of each engineering object of the engineering objects; and a version extraction module configured to extract a version of each dependent engineering object of the dependent engineering objects based on the version data, wherein the object reception module is further configured to determine whether any of the dependent one or more engineering objects of the extracted version are previously obtained from the repository. and wherein the object reception module is further configured to obtain the one or more dependent engineering objects of the extracted version from the repository, when the dependent one or more engineering objects of the extracted version are not previously obtained.
Bentley teaches a version data reception module configured to obtain version data associated with the dependent engineering objects and the further dependent engineering objects, wherein the version data is obtained from an engineering object of the dependent engineering objects and the further dependent engineering objects, the automation engineering system, and the temporary database configured to store the version data of each engineering object of the dependent engineering objects and the further dependent engineering objects; and (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 
a version extraction module configured to extract a version of each dependent engineering object of the dependent engineering objects and the further dependent engineering objects based on the version data, (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data, the file of the components comprises the current version of the components)
wherein the object reception module is further configured to determine whether any of the dependent engineering objects and the further dependent engineering objects of the extracted versions are previously obtained from the repository, and (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data if they have been edited)

Examiner’s Note: If the components that are tied to the design file are pulled with revision data they have been previously obtained from the repository to be edited.

wherein the object reception module is further configured to obtain the dependent engineering objects and the further dependent engineering objects of the extracted versions from the repository, when the dependent engineering objects and the further dependent engineering objects of the extracted versions are not previously obtained. (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components 

Examiner’s Note: If the components do not have revision data, in essence the original version, then the can be extracted from the repository when they have not previously obtained.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kozuka with the teachings of Bentley, as both references are in the field of engineering development using a repository of linked components, in order to implement the system capable of incorporating version data for a main file and associated components that are linked to the main file. The teachings of Kozuka would be modified by the teaching of Bentley by 1) the inclusion of version data in the data structure of each stored engineering object, and 2) extracting engineering objects based on their version data. The benefit of doing so is that an increased level of collaboration is possible, by ensuring that each user is using the most current version of the engineering objects and each object dependent on that engineering object, with existing tools without requiring substantial changes to existing workflows. (See Bentley Column 4 Lines 47-50)

Regarding claim 14, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 11. The combination of Kozuka, Bentley and Hsiao does not explicitly teach a version data reception module configured to obtain version data associated with the dependent one or more engineering objects, wherein the version data is obtained from one of the engineering object, the automation engineering system, and a temporary database configured to store the version data of each engineering object of the engineering objects; and a version extraction module configured to extract a version of each dependent engineering object of the dependent engineering objects based on the version data, wherein the object reception module is further configured to determine whether any of the dependent one or more engineering objects of the extracted version are previously obtained from the repository. and wherein the object reception module is further configured to obtain the one or more dependent engineering objects of the extracted version from the repository, when the dependent one or more engineering objects of the extracted version are not previously obtained.
Bentley teaches a version data reception module configured to obtain version data associated with the dependent one or more engineering objects and the further dependent engineering objects, wherein the version data is obtained from an engineering object of the dependent engineering objects and the further dependent engineering objects, the automation engineering system, and a temporary database configured to store the version data of each engineering object of the dependent engineering objects and the further dependent engineering objects; and (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data)
a version extraction module configured to extract a version of each engineering object of the dependent engineering objects and the further dependent engineering objects based on the version data, (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-
wherein the object reception module is further configured to determine whether any of the dependent engineering objects and the further dependent engineering objects of the extracted version are previously obtained from the repository, and (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, along with their version data if they have been edited)

Examiner’s Note: If the components that are tied to the design file are pulled with revision data they have been previously obtained from the repository to be edited.

wherein the object reception module is further configured to obtain the dependent engineering objects and the further dependent engineering objects of the extracted version from the repository, when the dependent engineering objects and the further dependent engineering objects of the extracted version are not previously obtained. (Figure 16, Column 2 Lines 40-65, Column 9 Lines 34-51, Column 15 Lines 17-32, Column 16 Lines 11-15, Components that are tied to the design file are pulled, in some cases original un-edited components without revision data are obtained)

Examiner’s Note: If the components do not have revision data, in essence the original version, then the can be extracted from the repository when they have not previously obtained.

In regards to claim 16, it is the system embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

In regards to claim 17, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 18, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 1. Kozuka and Bentley do not explicitly disclose wherein the files corresponding to the primary engineering object, the dependent engineering objects, and the further dependent engineering objects are Extensible Markup Language (XML) files.
Hsiao teaches wherein the files corresponding to the primary engineering object, the dependent engineering objects, and the further dependent engineering objects are Extensible Markup Language (XML) files. (Column 3 Lines 50-63, Column 4 Lines 33-44, Column 7 Lines 20-28, the objects are stored in an XML file)

Regarding claim 19, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 18. Kozuka and Bentley do not explicitly disclose wherein the dependency data associated with the primary engineering object, the dependent engineering objects, and the further dependent engineering objects is stored within a section of the respective XML file.
Hsiao teaches wherein the dependency data associated with the primary engineering object, the dependent engineering objects, and the further dependent engineering objects is stored within a section of the respective XML file. (Column 3 Lines 50-63, Column 4 Lines 33-44, Column 7 Lines 20-28, the objects are stored in an XML file)

Regarding claim 20, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 18. Kozuka and Bentley do not explicitly teach wherein the retrieval sequence provides for a user of the automation engineering system to efficiently program various modules using engineering objects comprising multi-level dependencies on other engineering objects.
Hsiao teaches wherein the retrieval sequence provides for a user of the automation engineering system to efficiently program various modules using engineering objects comprising multi-level dependencies on other engineering objects. (Figure 7, Column 3 Lines 50-63, Column 4 Lines 33-44, Column 5 Lines 49 -67, Column 7 Lines 20-28, Column 7 Lines 58-67, Column 8 Lines 1-3, The use of the retrieval sequence using the XML file allows dependency to be preserved during programing and use)

Regarding claim 21, the combination of Kozuka, Bentley and Hsiao teaches the limitations of claim 1. The combination of Kozuka and Hsiao does not explicitly teach recording a name and version number of each dependent engineering object in a dependency log file; and storing the dependency log file in the temporary database.
Bentley teaches teach recording a name and version number of each dependent engineering object in a dependency log file; (Column 2 Lines 40-65, Column 9 lines 34-52, Column 22 Lines 20-24, Column 25 Lines 32-40, The file names and versions of the dependent objects are stored in the database)

Examiner’s Note: By storing each new version (file) into the database (log), a dependency log file of each component is created.

and storing the dependency log file in the temporary database. (Column 2 Lines 40-65, Column 9 lines 34-52, Column 22 Lines 20-24, Column 25 Lines 32-40, The files are stored in the temporary database while the design is being edited. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pearl et al. USPN 2015/0082197: Teaches the logging of actions taken on components in a log file. The relationships between components is recorded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128